Name: Council Regulation (EC) No 1223/98 of 4 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: labour market;  international law;  migration;  social protection;  family;  employment
 Date Published: nan

 Avis juridique important|31998R1223Council Regulation (EC) No 1223/98 of 4 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 Official Journal L 168 , 13/06/1998 P. 0001 - 0013COUNCIL REGULATION (EC) No 1223/98 of 4 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in Articles 51 and 235 thereof,Having regard to the proposal from the Commission (1), submitted following consultation of the Administrative Commission on Social Security for Migrant Workers,Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas it is appropriate to make certain amendments to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (4) and to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (5); whereas these amendments are linked to changes which Member States have made to their social security legislation;(2) Whereas it is necessary to amend Articles 29 and 31 of Regulation (EEC) No 1408/71 and Articles 29, 30, 31, 93 and 95 of Regulation (EEC) No 574/72 following the amending of Articles 95 of Regulation (EEC) No 574/72 by Regulation (EC) No 3095/95 (6), which replaces lump-sum reimbursement per family by lump-sum reimbursement per person;(3) Whereas it is necessary to amend paragraphs 1 and 2 of section 'G. IRELAND` of Part I of Annex I to Regulation (EEC) No 1408/71 to take account of changes to Irish social security and social services legislation;(4) Whereas changes to Austrian legislation make it necessary to delete the reference to the childbirth allowance in section 'K. AUSTRIA` in Part II of Annex II to Regulation (EEC) No 1408/71;(5) Whereas it would be appropriate to adapt sections 'G. IRELAND`, 'H. ITALY`, 'J. NETHERLANDS` and 'M. FINLAND` of Annex IIa to Regulation (EEC) No 1408/71 to take account of changes in Irish, Italian, Dutch and Finnish legislation;(6) Whereas changes to Irish and Dutch legislation make it necessary to amend the references to legislation in Annex IV to Regulation (EEC) No 1408/71, section 'G. IRELAND` of Part A, section 'J. NETHERLANDS`, subparagraph (b), of Part A, and paragraph 1(f) of Part D;(7) Whereas it is necessary to delete paragraph 1 of section 'B. DENMARK` of Annex VI to Regulation (EEC) No 1408/71 to take account of the amending of Danish unemployment insurance legislation;(8) Whereas it is necessary, pursuant to the case-law of the Court of Justice (in particular the judgment in Case C-251/94 Lafuente Nieto), to adapt paragraph 4(b) of section 'D. SPAIN` of Annex VI to Regulation (EEC) No 1408/71, in line with internal provisions, where the basic pension amount is calculated on the basis of past contributions;(9) Whereas it is necessary to complete paragraph 7 of section 'E. FRANCE` of Annex VI to Regulation (EEC) No 1408/71 by a reference to the family allowance for the employment of a registered child-minder;(10) Whereas it is necessary to amend paragraph 5 of section 'G. IRELAND` of Annex VI to Regulation (EEC) No 1408/71 to take account of the method of calculating remuneration for the granting of sickness and unemployment benefits;(11) Whereas changes to Dutch legislation relating to survivors and incapacity for work in respect of self-employed workers make it necessary to adapt section 'J. NETHERLANDS` of Annex VI to Regulation (EEC) No 1408/71;(12) Whereas it is necessary to clarify the application of Finnish legislation on the national pension; whereas a new paragraph 4 must be added to section 'M. FINLAND` of Annex VI to Regulation (EEC) No 1408/71;(13) Whereas administrative reorganisations in Denmark, Greece, Ireland, Italy, Luxembourg, the Netherlands, Austria and Finland make it necessary to adapt sections 'B. DENMARK` of Annexes 2, 3, 4 and 10, 'F. GREECE` of Annexes 1, 2 and 10, 'G. IRELAND` of Annexes 2, 3 and 4, 'H. ITALY ` of Annexes 2, 3 and 10, 'I. LUXEMBOURG` of Annex 10, 'J. NETHERLANDS` of Annexes 2, 3, 4 and 10, 'K. AUSTRIA` of Annexes 1, 2, 3, 4 and 10, 'M. FINLAND` of Annexes 2, 3, 4 and 10 to Regulation (EEC) No 574/72;(14) Whereas it is necessary to adapt items '9. BELGIUM-NETHERLANDS`, '77. ITALY-NETHERLANDS`, '87. LUXEMBOURG-SWEDEN`, '93. NETHERLANDS-UNITED KINGDOM` and '103. SWEDEN-UNITED KINGDOM` of Annex 5 to Regulation (EEC) No 574/72;(15) Whereas it is necessary to amend section 'K. AUSTRIA` of Annex 9 to Regulation (EEC) No 574/72 to take account of the amending of Austrian legislation on sickness and maternity benefits;(16) Whereas, in order to attain the objective of free movement for workers in the field of social security, it is necessary and appropriate to amend the rules relating to the coordination of national social security schemes through a Community legal instrument that is binding and directly applicable in each Member State;(17) Whereas this is consistent with the provisions of the third paragraph of Article 3b of the Treaty,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1408/71 shall be amended as follows:1. Article 29(1)(a) shall be replaced by the following:'(a) benefits in kind shall be provided by the institution of the place of residence of the members of the family in accordance with the provisions of the legislation which that institution administers, the cost being borne by the institution determined in accordance with the provisions of Article 27 or Article 28(2); if the place of residence is situated in the competent Member State, benefits in kind shall be provided, and the cost borne, by the competent institution;`.2. In Article 31(a), the words 'the institution of the pensioner's place of residence` shall be replaced by 'the institution of the place of residence of the pensioner or the members of his family;`.3. In Annex I, Part I, section 'G. IRELAND`:(a) in paragraph 1, the words 'Section 5 and 37 of the Social Welfare (Consolidation) Act 1981` shall be replaced by 'Sections 9, 21 and 49 of the Social Welfare (Consolidation) Act 1993`;(b) in paragraph 2, the words 'Section 17A of the Social Welfare (Consolidation) Act 1981` shall be replaced by 'Sections 17 and 21 of the Social Welfare (Consolidation) Act 1993`.4. In Annex II, Part II, section 'K. AUSTRIA` shall be replaced as follows:'K. AUSTRIANone`.5. Annex IIa shall be amended as follows:(a) in section 'B. DENMARK`, a new point shall be added as follows:'(c) The temporary benefit for unemployed persons who have been taken on in a "flexible job" for 12 months (ledighedsydelse) (Law No 455 of 10 June 1997)`;(b) in section 'F. GREECE`, points (d), (e), (g), (h) and (i) shall be replaced by the following:'(d) allowance for persons suffering from congenital haemolytic anaemia (Law 2362/1995; common ministerial order G4a/F.167/2073/82 and common ministerial order P47/F.222/225 oik. 4711/94);(e) allowance for the deaf and dumb (Exceptional law 421/37; common ministerial order D 8b 423/73, common ministerial order G4/F/11.2/oik. 1929/82 and common ministerial order G4/F.422/oik. 1142/85);(g) allowance for spasmophiliacs (Decree-law 162/73; common ministerial order G4a/F.224/oik. 1434/84);(h) allowance for persons suffering form a serious mental disability (Decree-law 162/73; common ministerial order G4/F.12/oik. 1930/82, common ministerial order G4b/F.423/oik. 1167/84 and common ministerial order G4b/F.423/oik.82/oik. 529/85);(i) allowance for the blind (Law 958/79)`;(c) in section 'G. IRELAND`, subparagraphs (a) to (g) shall be replaced as follows:'(a) unemployment assistance (Social Welfare (Consolidation) Act 1993, Part III, Chapter 2);(b) old age and blind pensions (non-contributory) (Social Welfare (Consolidation) Act 1993, Part III, Chapters 4 and 5);(c) widow's (non-contributory) pension, widower's (non-contributory) pension and orphan's (non-contributory) pension. (Social Welfare (Consolidation) Act 1993, Part III, Chapter 6 as amended by Part V of the Social Welfare Act 1997);(d) one-parent family payment (Social Welfare (Consolidation) Act 1993, Part III, Chapter 9);(e) carer's allowance (Social Welfare (consolidation) Act 1993, Part III, Chapter 10);(f) family income supplement (Social Welfare (Consolidation) Act 1993, Part V);(g) disability allowance (Social Welfare Act 1996, Part IV).`;(d) the following subparagraph shall be added to section 'H. ITALY`:'(h) social allowance (Law No 335 of 8 August 1995)`;(e) in section 'J. NETHERLANDS`, the word 'None` shall be replaced as follows:'incapacity benefits for disabled young people (Law of 24 April 1997)`;(f) in section 'M. FINLAND`, subparagraph (d) shall be replaced as follows:'(d) labour market support (Labour Market Support Act 1542/93)`.6. Annex III shall be amended as follows:(a) in Part A, item '98. AUSTRIA-SWEDEN` shall be replaced as follows:'98. AUSTRIA-SWEDENConvention on social security of 21 March 1996`;(b) in Part B, item '98. AUSTRIA-SWEDEN` shall be replaced as follows:'98. AUSTRIA-SWEDENArticle 5 of the Convention on social security of 21 March 1996`.7. Annex IV shall be amended as follows:(a) in part A, the text of section 'G. IRELAND` shall be replaced as follows:'G. IRELANDPart II, Chapter 15, of the Social Welfare (Consolidation) Act 1993`;(b) in part A, section 'J. NETHERLANDS` subparagraph (b) shall be replaced as follows:'(b) Law of 24 April 1997 on insurance against incapacity for work by self-employed persons (WAZ), as amended`;(c) in part C, the text of 'G. IRELAND` shall be replaced as follows:'G. IRELANDAll applications for retirement pensions, old age (contributory) pensions, widow's (contributory) pension and widower's (contributory) pension`;(d) in part D, paragraph 1(f) shall be replaced as follows:'(f) the Netherlands survivors' pension under the Law of 21 December 1995 on general insurance for surviving dependants`.8. Annex VI shall be amended as follows:(a) in section 'B. DENMARK`, paragraph 1 shall be deleted;(b) in section 'D. SPAIN`, paragraph 4(b) shall be replaced as follows:'(b) the amount of the pension obtained shall be increased by the amount of the increases and revalorisations calculated for each subsequent year, for pensions of the same nature`;(c) paragraph 7 of section 'E. FRANCE` shall be replaced as follows:'7. Notwithstanding Articles 73 and 74 of the Regulation, the housing allowances, the home childcare allowance, the family allowance for the employment of a registered child-minder and the parental child-rearing allowance shall be granted only to persons concerned and to members of their families residing in French territory`;(d) paragraph 5 of section 'G. IRELAND` shall be replaced as follows:'5. For the purpose of calculating the earnings for the granting of sickness benefit or unemployment benefit under Irish legislation, an amount equal to the average weekly wage in that year, of male and female employed persons, as applicable, shall, notwithstanding Articles 23(1) and 68(1) of the Regulation, be credited to the employed person in respect of each week of employment completed as an employed person under the legislation of another Member State during the prescribed period`;(e) in section 'J. NETHERLANDS`:(1) in paragraph 2(f):(i) the first paragraph shall be replaced as follows:'(f) by way of derogation from the provisions of Article 45(1) of the law on general old-age insurance (AOW) and Article 63(1) of the general law on insurance for surviving dependants (ANW), the spouse of an employed person or of a self-employed person covered by a compulsory insurance scheme, residing in a Member State other than the Netherlands, shall be authorised to take out voluntary insurance under that legislation, but only for the periods after 2 August 1989 during which the employed person or self-employed person is or was compulsorily insured under the abovementioned legislation. This authorisation ceases on the date of termination of the compulsory insurance of the employed person or self-employed person`;(ii) in the second, fourth and fifth paragraphs the words 'general legislation on insurance for widows and orphans` shall be replaced by 'general law on insurance for surviving dependants`;(2) in paragraph 3:(i) the following heading shall be added:'3. Application of the Netherlands general law on insurance for surviving dependants`;(ii) Subparagraph (a) shall be replaced as follows:'(a) any employed person or self-employed person who is no longer subject to Dutch legislation on general insurance for surviving dependants shall be deemed to be insured under such legislation when the risk materialises, for the purposes of the implementation of the provisions of Chapter III of Title III of the Regulation, if that person is insured under the legislation of another Member State for the same risk or, failing that, in the case where a survivor's benefit is due pursuant to the legislation of another Member State. The latter condition shall be deemed to have been fulfilled, however, in the case referred to in Article 48(1)`;(iii) the first paragraph of subparagraph (b) shall be replaced as follows:'(b) where, pursuant to subparagraph (a), a widow has the right to a widow's pension under Dutch legislation on general insurance for surviving dependants, that pension shall be calculated in accordance with Article 46(2) of the Regulation`;(iv) subparagraph (d) shall be replaced as follows:'(d) for the purposes of Article 46(2) of the Regulation, only periods of insurance completed after the age of 15 years under Dutch legislation shall be taken into account as periods of insurance`;(3) in paragraph 4:(i) the following heading shall be added:'4. Application of the Netherlands laws relating to incapacity for work`;(ii) in subparagraph (a), the following shall be inserted after 'Law of 11 December 1975 relating to incapacity for work (AAW)`: 'and the Law of 24 April 1997 on insurance against incapacity for work by self-employed persons`;(iii) in subparagraph (b)(ii):- the words 'Law of 11 December 1975 (AAW)` shall be replaced by: 'Law of 24 April 1997 on insurance against incapacity for work by self-employed persons`,- the sentence: 'If the amount of the benefit calculated pursuant to the provisions of (i) is less than that resulting from application of the provisions of (ii), the last mentioned benefit shall be payable` shall be deleted;(iv) in subparagraph (c):- in the first paragraph, the words 'abovementioned law of 11 December 1975 (AWW)` shall be replaced by: 'Law of 24 April 1997 on insurance against incapacity for work by self-employed persons`,- after the third indent a fourth indent shall be added, as follows:'- periods of insurance completed in accordance with the Law of 24 April 1997 on insurance against incapacity for work for self-employed persons (WAZ)`;(f) in section 'K. AUSTRIA`, a new paragraph shall be added as follows:'5. The provisions of Article 22(1)(a) of the Regulation shall also apply to persons with sickness insurance coverage under an Austrian law on protection for special victims (Versorgungsgesetze)`;(g) the following new paragraph shall be added to section 'M. FINLAND`:'4. An employed or self-employed person who is no longer insured under the National Pensions scheme is regarded, when applying the provisions of Title III, Chapter 3 of this Regulation, as retaining the status of an insured person if, when the risk materialises, he or she was insured under the legislation of another Member State or, if this was not the case, he or she is entitled, in respect of the same risk, to a pension under the legislation of another Member State. However, the latter requirement is deemed to have been fulfilled in the case referred to in Article 48(1)`.Article 2 Regulation (EEC) No 574/72 shall be amended as follows:1. Article 29 shall be amended as follows:(a) in paragraph 1, the words 'residing in the same Member State` shall be added after 'a pensioner and the members of his family`;(b) in paragraphs 2 and 5, the words 'residing in the same Member State` shall be added after 'members of his family`.2. Article 30 shall be amended as follows:(a) in the heading, the words 'outside the competent Member State` shall be inserted after 'who are resident`;(b) paragraph 1 shall be amended as follows:- the second sentence shall be replaced by the following:'This certified statement, which shall be issued by the institution or by one of the institutions responsible for paying the pension, or, where applicable, the institution empowered to decide on entitlement to benefits in kind, shall remain valid as long as the institution of the place of residence of the members of the family has not been notified of its cancellation`,- the following sentence shall be inserted after the second sentence:'If the members of the family do not present a certified statement, the institution of the place of residence shall, in order to obtain it, contact the institution or institutions responsible for paying the pension or, where applicable, the institution empowered to do so`;(c) paragraph 3 shall be replaced by the following:'3. The institution which has issued the certified statement referred to in paragraph 1 shall inform the institution of the place of residence of the members of the family of the suspension or withdrawal of the pension. The institution of the place of residence of the members of the family may, at any time, request the institution which has issued the certified statement to supply it with any information related to entitlement to benefits in kind`;(d) the following paragraph shall be added after paragraph 4:'5. The institution of the place of residence shall inform the institution which issued the statement referred to in paragraph 1 of any registration it has carried out, in accordance with the provisions of that paragraph`.3. In Article 31 the following sentence shall be added at the end of paragraph 3:'If the latter reside in the territory of a Member State other than that of the pensioner, the certified statement provided for in paragraph 1 shall be issued by the institution of their place of residence, which, for the purposes of paragraph 2, shall be considered to be the competent institution`.4. In Article 93(1) and (2), the words 'Article 29(1)` shall be deleted.5. Article 95 shall be amended as follows:(a) in paragraph 1, the words 'and Article 29(1)` shall be added after 'Articles 28(1) and 28(a)`;(b) in paragraph 3(b), the words 'pensioners and members of their family referred to in Article 28(2)` shall be replaced by 'pensioners, and/or members of their family, referred to in Article 28(2) or Article 29(1)`.6. Annex 1 shall be amended as follows:(a) the following paragraphs are added to section 'F. GREECE`:'4. Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¼Ã ² Ã Ã ¨Ã ­Ã ©Ã ªÃ Ã ² Ã Ã ¬Ã ½Ã ­Ã §Ã ² (Ministry of National Defence, Athens)5. Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¼Ã ² Ã Ã ¨Ã ­Ã ©Ã ªÃ Ã ² Ã Ã ¡Ã ©Ã ¤Ã ¥Ã Ã ¡Ã ² Ã ªÃ ¡Ã © Ã Ã ±Ã §Ã ³Ã ªÃ ¥Ã µÃ ¬Ã Ã ´Ã ¹Ã ­ (Minister for Education and Religious Affairs, Athens)`;(b) in section 'G. IRELAND,` paragraph 1 shall be replaced by the following:'1. Minister for Social, Community and Family Affairs, Dublin`;(c) section 'K. AUSTRIA` shall be replaced as follows:>TABLE>.7. Annex 2 shall be amended as follows:(a) in section 'B. DENMARK`, paragraphs 2(a) and 3(a), the words 'Direktoratet for Social Sikring og Bistand (National Office for Social Security and Welfare), KÃ ¸benhavn` in the right-hand column shall be replaced by:'Den Sociale Sikringsstyrelse (Social Security Administration), KÃ ¸benhavn`.(b) in section 'F. GREECE`:(1) in items 1 to 6, subparagraphs (i), (ii) and (iii) shall be renumbered (a), (b) and (c) respectively;(2) the following subparagraphs shall be inserted into item 1:>TABLE>;(c) in section 'G. IRELAND`, in paragraph 2, the current text shall be replaced by the following:>TABLE>;(d) in section 'H. ITALY`:(1) in paragraph 1.A, subparagraphs (b)(ii) and (c)(ii), the words 'Cassa marittima (the maritime fund with which the person concerned is registered)` in the right-hand column shall be replaced by:'IPSEMA (Istituto di previdenza del settore maritimo - Social Welfare Institution in the maritime sector)`;(2) in paragraph 2.A, subparagraphs (b)(ii) and (c)(ii), the words 'Cassa marittima (the maritime fund with which the person concerned is registered)` in the right-hand column are replaced by:'IPSEMA (Istituto di previdenza del settore marittimo - Social Welfare Institution in the maritime sector)`;(3) in paragraph 3.B, subparagraph (d) shall be deleted;(4) in paragraph 4, the words 'Cassa marittima (the maritime fund with which the person concerned is registered)` in the right-hand column shall be replaced by:'IPSEMA (Istituto di previdenza del settore marittimo - Social Welfare Institution in the maritime sector)`;(e) in section 'J. NETHERLANDS`:(1) in paragraphs 1(b), 2(a)(i) and 4, the words 'Bedrijfsvereniging (Professional and Trade Association) with which the insured person's employer is insured` shall be replaced by:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via the agency with which the insured person's employer is registered`;(2) in paragraph 2(a)(ii), the words 'Bedrijfsvereniging (Professional and Trade Association) with which the insured person would be insured if he had personnel in his employ` shall be replaced by:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via the agency with which the insured person would be registered if he had personnel in his employ`;3. in paragraphs 2(b) and 6(b), the words 'Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam` shall be replaced by:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via GAK Nederland BV, Amsterdam`;(f) in section 'K. AUSTRIA` paragraph 4 shall be replaced as follows:>TABLE>;(g) in section 'M. FINLAND`:(1) Paragraph 1(b) shall be amended as follows:(i) a new subparagraph shall be inserted, as follows:>TABLE>;(ii) the present paragraph 1(b)(ii), shall become paragraph 1(b)(iii);(2) in paragraph 4, in the right-hand column, the words 'KansanelÃ ¤kelaitos/Folkpensionsanstalten (Social Insurance Institution), Helsinki, or` shall be deleted;(3) in paragraph 5(a), in the right-hand column, between the words 'KansanelÃ ¤kelaitos/Folkpensionsanstalten (Social Insurance Institution), Helsinki` and the word 'or`, the following shall be added:'and Ahvenanmaan maakunnan tyÃ ¶voimatoimikunta/Arbetskraftskommissionen i landskapet Ã land (Employment Commission in the Province of Ã land)`;(4) a new paragraph shall be added, as follows:>TABLE>;8. Annex 3 shall be amended as follows:(a) in section 'B. DENMARK`, part 'I. INSTITUTIONS OF THE PLACE OF RESIDENCE`, subparagraphs (b) and (c), the words 'Direktoratet for Social Sikring og Bistand, (National Office for Social Security and Welfare), KÃ ¸benhavn` in the right-hand column shall be replaced by:'Den Sociale Sikringsstyrelse (Social Security Department) KÃ ¸benhavn`;(b) in section 'G. IRELAND` in paragraph 2, the current text shall be replaced by the following:>TABLE>;(c) in section 'H. ITALY`:(1) in paragraph 1.A, subparagraph (b)(ii), in the right-hand column, the words 'Cassa marittima competetente per territorio (the maritime fund responsible for the area)` shall be replaced by:'IPSEMA (Istituto di previdenza del settore marittimo - Social Welfare Institution in the maritime sector)`;(2) in paragraph 3.B, subparagraph (d) shall be deleted;(d) in section 'J. NETHERLANDS`:1. in paragraphs 1(b), 2(b) and 4, in the right-hand column, the words 'Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association) Amsterdam` shall be replaced by:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via GAK Netherlands BV, Amsterdam`;2. in paragraph 2(a), in the right-hand column, the words 'Bedrijfsvereniging (Professional and Trade Association)` shall be replaced by:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via GAK Netherlands BV, Amsterdam`;(e) in section 'K. AUSTRIA`:(1) paragraph 1 shall be replaced as follows:>TABLE>;(2) in paragraph 3(a), the text of the right-hand column shall be replaced by:'Gebietskrankenkasse (Regional Health Insurance Fund) competent for the place of residence or place of stay of the person concerned or, in the event of treatment at a hospital or clinic for which a Landesfonds (Land fund) is responsible, the Landesfonds competent for the place of residence or place of stay of the person concerned or the Allgemeine Unfallversicherungsanstalt (General Accident Insurance Institution), Wien, which may also grant benefits`;(3) paragraph 5 shall be replaced as follows:>TABLE>;(f) in section 'M. FINLAND`:(1) paragraph 1(b)(i) shall be replaced as follows:>TABLE>;(2) paragraph 3 shall be replaced as follows:>TABLE>;(3) in paragraphs 1(a), 2(a), 4(a) and (b)(i) and 5, in the right-hand column, the word 'Helsinki` after the name of the institution shall be deleted.9. Annex 4 shall be amended as follows:(a) in section 'B. DENMARK`, paragraphs 1(b), 2, 3 and 5, the words 'Direktoratet for Social Sikring og Bistand (National Office for Social Security and Welfare), KÃ ¸benhavn` in the right-hand column shall be replaced by:'Den Sociale Sikringsstyrelse (Social Security Directorate), KÃ ¸benhavn`;(b) in section 'G. IRELAND` paragraph 2, the existing text shall be replaced by the following:>TABLE>;(c) in section 'J. NETHERLANDS` paragraph 1(b), in the right-column, the words 'Algemene Bedrijfsvereniging, (New General Professional and Trade Association), Amsterdam` shall be replaced as follows:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via GAK Nederland BV, Amsterdam`;(d) in section 'K. AUSTRIA`:(1) the text of paragraph 2 shall be replaced as follows:>TABLE>;(2) the text of paragraph 3. 'Family benefits`, shall be replaced as follows:>TABLE>;(e) in section 'M. FINLAND`:(1) in paragraph 1, the words 'death grants` in the left-hand column shall be replaced by 'employment pensions`;(2) paragraph 2 shall be deleted.10. Annex 5 shall be amended as follows:(a) in section '9. BELGIUM-NETHERLANDS` subparagraph (a) shall be deleted, and subparagraph (b), (c), and (d) shall become subparagraphs (a), (b) and (c) respectively;(b) in section '77. ITALY-NETHERLANDS` the following subparagraph (c) shall be added:'(c) the Agreement of 24 December 1996/27 February 1997 on Article 36(3) and Article 63(3) of the Regulation`;(c) section '87. LUXEMBOURG-SWEDEN` shall de replaced by:'87. LUXEMBOURG-SWEDENArrangement of 27 November 1996 on the reimbursement of expenditure in the field of social security`;(d) in section '93. NETHERLANDS-UNITED KINGDOM` subparagraph (b) and (c) shall be deleted, and subparagraph (d) shall become subparagraph (b);(e) section '103. SWEDEN-UNITED KINGDOM` shall be replaced by:'103. SWEDEN-UNITED KINGDOMThe arrangement of 15 April 1997 concerning Article 36(3) and Article 63(3) of the Regulation (reimbursement or waiving of reimbursement of the cost of benefits in kind) and Article 105(2) of the implementing Regulation (waiving of refunds of the costs of administrative checks and medical examinations)`.11. In Annex 9, section 'K. AUSTRIA` shall be replaced by the following:'K. AUSTRIAThe average annual cost of benefits in kind shall be calculated by taking into consideration the benefits provided by the Gebietskrankenkassen (Regional Health Insurance Funds) and the Landesfonds (bodies responsible for hospital treatment at Land level)`.12. Annex 10 shall be amended as follows:(a) in section 'B. DENMARK`:(1) in paragraphs 1, 2, 3 and 7(b), in the right-hand column, the words 'Direktoratet for Social Sikring og Bistand (National Office for Social and Welfare), KÃ ¸benhavn` shall be replaced by:'Den Sociale Sikringsstyrelse (Social Security Directorate), KÃ ¸benhavn`;(2) paragraph 2, left-hand column, shall be replaced by the following:'2. For the purposes of Articles 14(1)(b) and (2)(a), 14a(1)(b) and 14b(1) and (2) of the Regulation:`;3. paragraph 5 shall be replaced by the following:>TABLE>;(b) in section 'E. FRANCE`, paragraph 5 shall be replaced by the following:>TABLE>;(c) in section 'F. GREECE` paragraph 7(c) shall be replaced as follows:>TABLE>;(d) in section 'G. IRELAND` in paragraphs 1, 2, 3(b) and 4(a), the words 'Department of Social Welfare, Dublin` in the right hand column shall be replaced by:'Department of Social, Community and Family Affairs, Dublin`;(e) in section 'H. ITALY` paragraph 3, the text in both columns of the fourth entry entitled 'for midwives` shall be deleted;(f) in paragraph 3 of section 'I. LUXEMBOURG`, in the right-hand column, the words 'Inspection gÃ ©nÃ ©rale de la sÃ ©curitÃ © sociale (General Inspectorate for Social Security), Luxembourg` shall be replaced by:'Centre commun de la sÃ ©curitÃ © sociale (Joint Social Security Centre), Luxembourg`;(g) in section 'J. NETHERLANDS`:(1) in paragraph 3, the words 'Nieuwe Algemene Bedrijfsverenigning (New General Professional and Trade Association), Amsterdam` in the right-hand column shall be replaced as follows:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via GAK Nederland BV, Amsterdam`;(2) in paragraph 4(b), the words 'Algemeen Werkloosheidsfonds (General Unemployment Fund), Zoetermeer`, in the right-hand column, shall be replaced by:'Landelijk Instituut Sociale Verzekeringen (National Social Security Institution) via GAK Nederland BV, Amsterdam`;(h) in section 'K. AUSTRIA`:(1) paragraphs 1 to 3 shall be replaced by:>TABLE>;(2) paragraph 6 shall be replaced by:>TABLE>;(i) in section 'M. FINLAND`:(1) paragraph 5 shall be replaced by the following:>TABLE>;(2) paragraph 6 shall be deleted.13. In Annex 11, section 'F. GREECE`, entries 1, 2, 3 and 4 shall be deleted.Article 3 1. This Regulation shall enter into force on the first day of the month following its publication in the Official Journal of the European Communities.2. Article 1(7)(d), (8)(e)(1), and (8)(e)(2)(i) to (iv) shall apply with effect from 1 July 1996.3. Article 2(7)(e), (8)(d), (9)(c) and (12)(g), shall apply with effect from 1 March 1997.4. Article 1(5)(e), (7)(b) and (8)(e)(3)(ii) to (iv), shall apply with effect from 1 January 1998.5. Article 1(1) and (2), and Article 2(1) to (5) shall apply with effect from 1 January 1998, but in relation to the French Republic from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 4 June 1998.For the CouncilThe PresidentD. BLUNKETT(1) OJ C 290, 24. 9. 1997, p. 28.(2) OJ C 152, 18. 5. 1998.(3) OJ C 73, 9. 3. 1998, p. 42.(4) OJ L 149, 5. 7. 1971, p. 2. Regulation updated by Regulation (EC) No 118/97 (OJ L 28, 30. 1. 1997, p. 1) and last amended by Regulation (EC) No 1290/97 (OJ L 176, 4. 7. 1997, p. 1).(5) OJ L 74, 27. 3. 1972, p. 1. Regulation updated by Regulation (EC) No 118/97 (OJ L 28 30. 1. 1997, p. 1) and last amended by Regulation (EC) No 1290/97 (OJ L 176, 4. 7. 1997, p. 1).(6) OJ L 335, 30. 12. 1995, p. 1.